Citation Nr: 1725815	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2. Entitlement to service connection for cardiomyopathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1986 to April 1990, October 1993 to May 1999, and October 1999 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

In April 2017, a Videoconference Hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

The Board notes that the RO separately adjudicated service connection claims for depression, anxiety, and PTSD.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be decided on the merits.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has alleged that her depression and anxiety are related to her active duty service.  See May 2009 Correspondence.  The Veteran has also alleged that her PTSD is related to her claimed stressors of learning that a fellow soldier committed suicide, and that she was the last person to see him alive.  See May 2009 PTSD Correspondence.  The evidence of record suggests that the Veteran's PTSD, depression, and anxiety may be related to her service.  A VA treatment record dated in January 2009 includes findings of depression and anxiety.  A June 2002 treatment note from Magellan Behavioral Health noted a finding of PTSD.  Furthermore, VA treatment records from February 2007 note a diagnosis of cardiomyopathy secondary to viral myocarditis.  The evidence of record is insufficient to decide the claim in the absence of a nexus opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, 20 Vet. App. at 83.  Accordingly, a VA examination is needed.

Furthermore, there is also no indication that the AOJ attempted to secure any records since January 2009.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding VA treatment records from January 2009 to present and associate them with the claims file.

2. Next, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any psychiatric disorder.  The entire claims file and copy of this remand should be made available to and be reviewed by the examiner.  The examiner must also discuss the Veteran's military history and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner must identify all psychiatric disorders found to be present.  

For each diagnosed psychiatric disability, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability was incurred in service or is otherwise causally related to her active service or any incident therein?

If PTSD is diagnosed, the examiner should clearly explain how the diagnostic criteria are met under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  The examiner must specify the stressor(s) upon which the diagnosis was based then opine as to (i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to the established stressors described or (ii) is otherwise causally or etiologically related to military service.

The examiner must also consider the Veteran's and other lay statements regarding these disorders.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3. Also, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any cardiac disorder, to include cardiomyopathy.  The entire claims file and copy of this remand should be made available to and be reviewed by the examiner.  The examiner must also discuss the Veteran's military history and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  

The examiner must identify any heart disorders, including cardiomyopathy, that have been present during the appeal period.

For each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. Review the examination reports to ensure that they comply with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




